     Case 1:20-cv-05018-ELR Document 30-2 Filed 12/16/20 Page 1 of 20




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION



GEORGIA REPUBLICAN PARTY,
INC.; et al.,

                        Plaintiffs,
                                      Case No. 1:20-cv-05018-ELR
     v.

BRAD RAFFENSPERGER, in his
official capacity as SECRETARY OF
STATE OF GEORGIA, et al.,

                       Defendants.




BRIEF OF AMICI CURIAE THE GEORGIA STATE CONFERENCE OF
THE NAACP AND THE GEORGIA COALITION FOR THE PEOPLE’S
   AGENDA IN OPPOSITION TO PLAINTIFFS’ MOTION FOR A
   TEMPORARY RESTRAINING ORDER AND A PRELIMINARY
                       INJUNCTION




                                      1
       Case 1:20-cv-05018-ELR Document 30-2 Filed 12/16/20 Page 2 of 20




                         INTEREST OF AMICI CURIAE

      Amici are nonpartisan organizations that represent thousands of Georgians,

many of whom are now at risk of being unlawfully deprived of their right to vote.

Both organizations are dedicated to eliminating barriers to voting and increasing

civic engagement among their members and in traditionally disenfranchised

communities. They expend substantial resources on voter education and turnout

efforts; for this election, those efforts have included providing accurate information

to voters on how to cast mail-in and absentee ballots to ensure that voters have a

full and fair opportunity to participate in spite of the unprecedented circumstance

of the election taking place during a global pandemic.

      The Georgia State Conference of the NAACP is a non-profit advocacy group

for civil rights for Black Americans that has approximately 10,000 members. The

Georgia NAACP has active branches throughout the state and engages in voter

registration, education, turnout, and voter assistance efforts in those counties. The

Georgia NAACP has been working to ensure that Black voters in Georgia are

educated on different voting methods, including mail-in and absentee voting,

during the COVID-19 pandemic, and has conducted phone-banking to assist

Georgia voters. The Georgia NAACP also has members, including President

James Woodall, who plan to cast votes in the January 2021 Senate runoff election.
       Case 1:20-cv-05018-ELR Document 30-2 Filed 12/16/20 Page 3 of 20




These members are at risk of facing unconstitutional burdens to their access to the

ballot box in the January senate runoff election if Plaintiffs’ relief is granted and

additional absentee ballots are improperly and incorrectly rejected due to an

allegedly mismatched signature.

      The Georgia Coalition for the People’s Agenda (“GCPA”), a coalition of

more than 30 organizations, which collectively have more than 5,000 individual

members, similarly encourages voter registration and participation, particularly

among African-American and other underrepresented communities. The GCPA’s

support of voting rights is central to its mission. The organization regularly

commits its time and resources to conducting voter registration drives, voter

education, voter ID assistance, “Souls to the Polls” operations, and other get-out-

the-vote operations throughout Georgia. For the November 2020 election, the

GCPA participated in media interviews, sponsored Public Service Announcements

(PSAs), placed billboard ads, conducted phone banking, and engaged in text

message campaigns to educate voters and to encourage participation in the 2020

election cycle. These efforts would all become substantially more difficult if, just

weeks before the January Senate runoff election, the rules were suddenly and

dramatically changed by the Court and additional absentee ballots are improperly

and incorrectly rejected due to an allegedly mismatched signature.


                                           2
          Case 1:20-cv-05018-ELR Document 30-2 Filed 12/16/20 Page 4 of 20




                                  INTRODUCTION

          In the midst of the ongoing January 2021 runoff election, months after they

were aware of the allegations they assert this week, Plaintiffs ask this Court to

rewrite Georgia’s procedures for reviewing signatures for mail ballots to ensure that

additional absentee ballots are rejected due to an allegedly mismatched signature –

even though election officials are not handwriting experts and their proposed relief

risks disenfranchising hundreds or thousands of eligible voters.

          This lawsuit could not come at a worse time. As of December 14, 2020, more

than 1,229,917 Georgia voters have requested absentee ballots and more than

260,000 voters have cast their absentee ballots in the January 5, 2021 runoff

election.1 More than 477,000 of those absentee ballots were requested by Georgia

Black voters and other voters of color,2 while at least 604,221 of these absentee

ballots were requested by voters 66 years of age and older.3 The astronomical

absentee ballot figures are attributable at least in part to many voters’ concerns about




1
 U.S. Elections Project, Georgia Early Voting Statistics - 2021 Senate Run-Off
Election , December 14, 2020, available at: https://electproject.github.io/Early-
Vote-2020G/GA_RO.html.
2
    Id.
3
    Id.


                                           3
      Case 1:20-cv-05018-ELR Document 30-2 Filed 12/16/20 Page 5 of 20




voting in person during the COVID-19 pandemic. As of December 13, 2020,4 over

10,000 Georgians have died from the coronavirus, with Black Georgians and other

persons of color having higher rates of hospitalizations and deaths from COVID-19

than white Georgians.5 Georgia election officials are maintaining much of the same

mail voting apparatus and mechanisms it employed throughout the 2020 election

cycle for the January 2021 runoff election, including implementation of the March

2020 settlement agreement in the signature match case.

      Nevertheless, only now, Plaintiffs ask the Court for broad relief that would

impose significant burdens on election officials who are not only processing

incoming absentee ballots but also conducting in-person early voting and preparing

for Election Day. Plaintiffs assert their extreme remedies are necessary because

Defendants’ procedures are somehow “facilitating fraud and undermining public

confidence in elections” even though they do not identify a single ineligible voter

who improperly cast an absentee ballot that was counted in the November 2020


4
  U.S. Centers for Disease Control COVID Data Tracker, Trends in Number of
COVID-19 Cases and Deaths in the US Reported to CDC, by State/Territory for
Georgia, December 13, 2020, available at: https://covid.cdc.gov/covid-data-
tracker/#trends_totalandratedeaths.
5
 U.S. Centers for Disease Control, COVID-19 Hospitalization and Death by
Race/Ethnicity, updated November 30, 3030, available at:
https://www.cdc.gov/coronavirus/2019-ncov/covid-data/investigations-
discovery/hospitalization-death-by-race-ethnicity.html.


                                         4
       Case 1:20-cv-05018-ELR Document 30-2 Filed 12/16/20 Page 6 of 20




election or any other election. Plaintiffs do not reference or address the fact that

other challenges to the March 2020 settlement agreement and Georgia’s signature

match procedures filed in state and federal courts have been wholly unsuccessful,

let alone explain why the result in this case should be any different.

      Theoretical, speculative, and unsubstantiated fears of fraud do not support

this Court’s granting of any relief whatsoever, let alone forcing election officials to

reject additional absentee ballots cast by legitimate voters, which could

disenfranchise numerous Georgians seeking to make their voice heard. Indeed,

Plaintiffs’ action smacks instead of an effort to suppress mail voting in the January

2021 runoff election.

      Plaintiffs’ emergency motion is late, legally and factually baseless, and

contrary to the bedrock values of our democracy. Amici Georgia State Conference

of the NAACP, Georgia Coalition for the People’s Agenda therefore respectfully

urge the Court to deny it.

I.    FACTUAL BACKGROUND

      On November 18, 2020, registrars began mailing absentee ballots for the

January 5, 2021 runoff election. See O.C.G.A. § 21-2-384. As Plaintiffs

acknowledge, “[a]bsentee ballots are now being received by county election

officials.” Pl’s Br., Dkt. 2, at 9. Advanced in-person voting for the January runoff



                                           5
       Case 1:20-cv-05018-ELR Document 30-2 Filed 12/16/20 Page 7 of 20




election began on December 14, 2020. On December 10, 2020, Plaintiffs filed the

instant Emergency Motion for Temporary Restraining Order and Preliminary

Injunction seeking immediate relief for the January runoff election.

II.   PLAINTIFFS’ EMERGENCY MOTION SHOULD BE DENIED

      A.     Plaintiffs Lack Standing Because They Bring a Generalized
             Grievance

      Plaintiffs cannot obtain preliminary relief—and indeed cannot maintain suit—

because their complaints about the March 2020 settlement agreement and Georgia’s

signature match procedures are, at most, the kind of generalized grievance about

government conduct that the Supreme Court has repeatedly found insufficient to

confer Article III standing. “The doctrine of standing asks whether a litigant is

entitled to have a federal court resolve his grievance.” Kowalski v. Tesmer, 543 U.S.

125, 128 (2004). To avoid dismissal on standing grounds, a plaintiff must show (1)

an injury in fact, meaning “an invasion of a legally protected interest” that is

“concrete and particularized” and “actual or imminent, not conjectural or

hypothetical”; (2) a causal connection between the injury and the defendant’s

conduct, and (3) a likelihood that the injury will be redressed by a favorable decision

from the court. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547–48 (2016) (quoting

Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992)).




                                          6
       Case 1:20-cv-05018-ELR Document 30-2 Filed 12/16/20 Page 8 of 20




      Plaintiffs cannot demonstrate that they will suffer any injury absent the

requested relief. Plaintiffs fail to allege that they will suffer an “actual or imminent”

injury, as opposed to one that is merely “conjectural” or “hypothetical.” Clapper v.

Amnesty Int’l USA, 568 U.S. 398, 402, 409 (2013); Lujan v. Defs. Of Wildlife, 504

U.S. 555, 560 (1992); see also City of Los Angeles v. Lyons, 461 U.S. 95, 107 n.8

(1983).

      Plaintiffs’ alleged injury rests on the unsupported assertion that the March

2020 settlement agreement and Georgia’s signature match procedures cause the

counting of “unlawfully cast ballots,” which allegedly dilute Plaintiffs’ legitimate

votes, and because they have allegedly diverted unidentified resources “from the

January 2021 runoff campaign to address the harm caused by … Georgia’s signature

matching process.” Memorandum in Support of Preliminary Injunction, Dkt. 2-1 at

22-23. Plaintiffs also suggest they can assert standing “on behalf of” Senate

candidates Perdue and Loeffler who are allegedly harmed by the counting of those

ballots. Id.

      Plaintiffs’ arguments for standing mirror those that failed in Wood v.

Raffensperger, --- F.3d ----, 2020 WL 7094866 (11th Cir. Dec. 5, 2020). The

Eleventh Circuit’s opinion in that case forecloses every one of Plaintiffs’ standing

arguments here. The Wood Court held that the plaintiff’s asserted interest in


                                           7
       Case 1:20-cv-05018-ELR Document 30-2 Filed 12/16/20 Page 9 of 20




“ensur[ing that] …. only lawful ballots are counted” and “requir[ing] that the

government be administered according to the law” is a “generalized grievance.” Id.

at *4 (quoting Chiles v. Thornburgh, 865 F.2d 1197, 1205-06 (11th Cir. 1989))

(alteration adopted). Here, as in Wood, Plaintiffs “cannot explain how [their] interest

in compliance with state election laws is different from that of any other person.”

      Wood is particularly instructive because Plaintiffs here are also alleging that

legitimate votes will be diluted by purportedly illegal votes. Pl’s Br., Dkt. 21 at 22

(citing Wood, 2020 WL 7094866, at *5 for the proposition that “vote dilution can be

a basis for standing”). Beyond providing no legitimate evidence that any such

dilution has occurred in the past or is at risk of happening in the future, Plaintiffs

here fail to acknowledge that the Eleventh Circuit already held in Wood that “’no

single voter is specifically disadvantaged’ if a vote is counted improperly.” Id.

(quoting Bognet v. Sec’y of Commonwealth of Pa., 980 F.3d 336, 356 (3d Cir.

2020)). Plaintiffs provide no evidence supporting the assertion that Democratic

candidates or voters are benefiting from the purported vote harvesting, rendering

Plaintiffs’ asserted vote dilution theory a “paradigmatic generalized grievance.” Id.

The Wood Court rejected Plaintiffs’ suggestion here that allegedly “arbitrary and

inconsistent” application of signature matching procedures implicates “Plaintiff’s

constitutional rights,” Pl’s Br., Dkt. 2-1 at 4, noting that “[e]ven if we assume that


                                          8
      Case 1:20-cv-05018-ELR Document 30-2 Filed 12/16/20 Page 10 of 20




absentee voters are favored over in-person voters, that harm does not affect [the

plaintiff] as an individual—it is instead shared identically by the four million or so

Georgians who voted in person.” Id.

      Finally, Plaintiffs assert that Roe v. Alabama ex rel. Evans, 43 F.3d 574 (11th

Cir. 1995), supports their standing, see Pl’s Br., Dkt. 2-1 at 14-15. The Wood Court

rejected that argument, too, noting that “no party raised and we did not did not

address standing in Roe, so that precedent provides no basis for [the plaintiff] to

establish standing.” 2020 WL 7094866, at *5. The Court also noted that Roe was

distinguishable because the voter-plaintiffs in that case “bore individual burdens—

to obtain notarization or witness signatures if they wanted to vote absentee” – that

distinguish it from more generalized grievances where a state “applie[s] uniform

rules … to all voters,” as is the case here. Id.

      Plaintiffs’ attempt to assert standing on behalf of Senate candidates Perdue

and Loeffler also fails. As the district court noted in Wood, “the doctrine [of third

party standing] is disfavored and [the plaintiff] has not alleged or proven any of the

required elements.” See Wood v. Raffensperger, 2020 WL 6817513, at *6 n. 26

(N.D. Ga. Nov. 20, 2020). In particular, they have failed to show that candidates

Perdue and Loeffler have themselves suffered an injury in fact or that there is a




                                           9
      Case 1:20-cv-05018-ELR Document 30-2 Filed 12/16/20 Page 11 of 20




hindrance to the candidates’ ability to protect their own interests. See Aaron Private

Clinic Mgmt. LLC v. Berry, 912 F.3d 1330, 1339 (11th Cir. 2019).

      B.     Plaintiffs Are Not Likely To Succeed On The Merits Of Their
             Claims

      Plaintiffs’ lack of standing independently justifies denying the Emergency

Motion. It also should be rejected because Plaintiffs have not shown that any of the

alleged conduct by Defendants rises to the level of a violation of the U.S.

Constitution.

             1.     Plaintiffs’ Seek to Turn the Anderson-Burdick Test Inside-
                    Out

      Plaintiffs’ claim that their First and Fourteenth Amendment right to vote is

violated by Defendants’ decisions to abide by the March 2020 settlement

agreement, see Pl’s Br., Dkt. 2-1 at 13, turns settled principles of constitutional law

inside-out. Plaintiffs here ask the Court to take measures in the midst of an

ongoing election that would burden the rights of many eligible absentee voters –

for example those whose absentee ballots are rejected due to alleged signature

match because they have a medical condition that prevents them from having

consistent handwriting – even though Plaintiffs do not assert that they are

themselves affected by the challenged provisions. There is no precedent

supporting Plaintiffs’ argument that state actions making it easier for many voters



                                          10
      Case 1:20-cv-05018-ELR Document 30-2 Filed 12/16/20 Page 12 of 20




to cast a ballot (by preventing the rejection of legitimate ballots cast by eligible

voters) somehow unconstitutionally denies or dilutes the votes of parties whose

ability to vote is unaffected.

      The foundational authorities for the Anderson-Burdick test, Anderson v.

Celebrezze, 460 U.S. 780 (1983), and Burdick v. Takushi, 504 U.S. 428 (1992),

protect against unnecessary restrictions on the right to vote. The Anderson-

Burdick test applies a sliding scale balancing the burden the state’s restriction

places on the right to vote against the state’s interest justifying that burden. See

Stein v. Alabama Sec’y of State, 774 F.3d 689, 694 (11th Cir. 2014) (“severe”

restrictions on the right to vote “must be narrowly drawn to advance a state interest

of compelling importance,” but that a reasonable, nondiscriminatory restriction on

voting rights is justified by a State’s “important regulatory interests”) (quoting

Timmons v. Twin Cities Area New Party, 520 U.S. 351, 358 (1997)).

      Here, Plaintiffs allege that there are two “burdens” placed on their right to

vote: “vote dilution” caused by alleged widespread voter fraud, which Plaintiffs

hypothesize would be made more prevalent by the facilitation of additional

absentee voting, and “disparate treatment” of absentee voters between counties.

See Pl’s Br., Dkt. 2-1 at 8-9, 13-14. Plaintiffs’ argument that these are legitimate

burdens under Anderson-Burdick would render that framework virtually


                                          11
      Case 1:20-cv-05018-ELR Document 30-2 Filed 12/16/20 Page 13 of 20




unrecognizable; the challenged provisions do not impede Plaintiffs or any other

Georgian from voting but they do ease the burden of voting by mail on other

voters. See Wood, 2020 WL 7094866, at *5 (distinguishing “the burden to produce

photo identification” as a form of injury from a generalized grievance like the one

suffered by Wood). Plaintiffs’ claim is therefore entirely novel; Anderson-Burdick

and their progeny have been applied only to enjoin state laws or procedures that

have the effect of restricting the right to vote or limiting someone’s access to the

ballot.6 No court applying the Anderson-Burdick doctrine has even hinted that the

U.S. Constitution can be used to enjoin state action that increases access to the




6
  See, e.g., Dem. Exec. Comm. of Fla. v. Lee, 915 F.3d 1312, 1321-22 (11th Cir.
2019) (finding absentee ballot statute imposes “at least a serious burden” on voters
and fails to satisfy Anderson-Burdick); Ga. Coal. For the People’s Agenda, Inc. v.
Kemp, 347 F. Supp. 3d 1251, 1264 (N.D. Ga. 2018) (finding “severe burdens” on
voting); Ga. Coal. For the People’s Agenda, Inc. v. Deal, 214 F. Supp. 3d 1344,
1345-46 (S.D. Ga. 2016) (“administrative hurdles pale in comparison to the
physical, emotional, and financial strain Chatham County residents faced in the
aftermath of Hurricane Matthew”); Greidinger v. Davis, 988 F.2d 1344, 1354 (4th
Cir. 1993) (holding the public disclosure of voters’ Social Security Numbers on
their voter records “substantially burdened” the right to vote); Ne. Ohio Coal. For
Homeless v. Husted, 696 F.3d 530, 593 (6th Cir. 2012); Mullins v. Cole, 218 F.
Supp. 3d 488, 493 (S.D. W.Va. 2016) (finding a “severe” burden where “the ease
of registering to vote using the online registration system has been denied to over
4,500 Cabell County residents”); Common Cause N.Y. v. Brehm, 432 F. Supp. 3d
285, 314 (S.D.N.Y. 2020) (finding New York’s “prohibition on providing the
inactive list burdens its voters” and does not withstand scrutiny under Anderson-
Burdick).


                                          12
      Case 1:20-cv-05018-ELR Document 30-2 Filed 12/16/20 Page 14 of 20




ballot and does not restrict the right to vote. Here, Plaintiffs’ relief increases the

burdens on voters such as the proposed Defendant-Intervenors and their members,

thereby tilting the balance of the equities decidedly away from Plaintiffs.

      As a matter of law, the Motion—which does not demonstrate any concrete or

specific instances of fraud, systemic or otherwise—cannot support the extreme relief

requested. Even if Plaintiffs’ allegations were proven (they are not) and there were

isolated, sporadic incidents in which the election laws were violated by election

workers or officials, this occurrence could not possibly justify wide-scale

disenfranchisement of Georgians and thereby violating the U.S. Constitution by

burdening the right to vote. See Ne. Ohio Coalition for Homeless v. Husted, 696

F.3d 580, 595, 597-98 (6th Cir. 2012) (holding that rejecting ballots invalidly cast

due to poll worker error likely violates due process). Far from curing any

constitutional violation, the Plaintiffs’ requested injunction would create grave

constitutional violations. This is a classic case in which “the cure [is] worse than the

alleged disease, at least insofar as the professed concern is with the right of voters to

cast effective ballots in a fair election.” Baber v. Dunlap, 349 F. Supp. 3d 68, 76 (D.

Me. 2018).

      Finally, even if Plaintiffs’ allegations could support a finding of some sort of

error in election administration under state law, they have come to the wrong


                                           13
      Case 1:20-cv-05018-ELR Document 30-2 Filed 12/16/20 Page 15 of 20




venue. The Eleventh Circuit has observed that “[i]n most cases, irregularities in

state elections are properly addressed at the state level, whether through state

courts or review by state election officials.” Burton v. State of Ga., 953 F.2d 1266,

1268 (11th Cir. 1992).

             2.     No Valid Constitutional Claim Arises From Georgia’s May
                    1, 2020 Official Election Bulletin That Stems From A
                    Settlement Agreement

      Plaintiffs base their request for emergency injunctive relief in part on the May

1, 2020 Official Election Bulletin issued by Georgia Elections Director Chris Harvey

after state officials entered into a settlement agreement with the Democratic Party of

Georgia in Democratic Party of Ga., Inc. v. Raffensperger, No. 1:19-cv-05028-

WMR (N.D. Ga.). In fact, Judge Grimberg rejected a challenge to the Official

Election Bulletin and the Settlement Agreement in the Wood case. See Wood v.

Raffensperger, 2020 WL 6817513, at *3 (N.D. Ga. Nov. 20, 2020) (noting that “[a]s

part of the Settlement Agreement, Raffensperger agreed to issue an official Election

Bulletin containing certain procedures for the review of signatures on absentee ballot

envelopes by county election officials”), aff’d on other grounds, 2020 WL 7094866

(11th Cir. Dec. 5, 2020). The district court rejected the plaintiff’s Anderson-Burdick

argument, holding that his “equal protection claim does not fit within this

framework.” Id. at *9. For good measure, the court added that “[e]ven if [the] claim



                                          14
      Case 1:20-cv-05018-ELR Document 30-2 Filed 12/16/20 Page 16 of 20




were cognizable in the equal protection framework, it is not supported by the

evidence at this stage” because there was no evidence that “invalid ballots were

passed over and counted improperly.” Id. at *10.

      C.     Plaintiffs’ Claims are Barred by Laches for the January 2021
             Runoff

      The doctrine of laches applies in the elections context to avoid gamesmanship

in the middle of election, which Plaintiff seeks to accomplish here. Plaintiff has

plainly (1) “delay[ed] in asserting a right or a claim,” (2) lacks an excuse, and (3)

that delay would result in undue prejudice with respect to the January 2021 runoff

election. See United States v. Barfield, 396 F.3d 1144, 1150 (11th Cir. 2005) (setting

out the laches factors); see also Amtrak v. Morgan, 536 U.S. 101, 121-22 (2002)

(laches “bars a plaintiff from maintaining a suit if he unreasonably delays in filing a

suit and as a result harms the defendant”); Costello v. United States, 365 U.S. 265,

282 (1961); AmBrit, Inc. v. Kraft, Inc., 812 F.2d 1531, 1545 (11th Cir. 1986); Plyman

v. Glynn Cty., 578 S.E.2d 124, 126 (Ga. 2003) (Georgia law).

      A district court has already held that the plaintiff’s challenge to the signature-

match settlement agreement and Official Election Bulletin is barred by laches with

respect to the November 2020 general election, let alone the January 2021 runoff.

See Wood, 2020 WL 6817513, at *7 (holding that plaintiff’s “claims regarding the

Settlement Agreement” are “barred by the doctrine of laches”), aff’d on other


                                          15
      Case 1:20-cv-05018-ELR Document 30-2 Filed 12/16/20 Page 17 of 20




grounds, 2020 WL 7094866 (11th Cir. Dec. 5, 2020). The court found that there

was undue delay because the May 1, 2020 Official Election Bulletin resulted from a

settlement agreement, which was entered into and made public in March 2020, ten

months before the January 2021 runoff election, and has already been in effect for

three elections during the 2020 election cycle. Id. The Wood court further observed

that there is no excuse for challenging Georgia’s signature matching procedures

because those claims “were ripe the moment the parties executed the Settlement

Agreement.” Id.

      A challenge to election procedures should be brought when there is still time

to correct those procedures. See Gwinnett Cty. NAACP v. Gwinnett Cty. Bd. of

Registration and Elections, 446 F. Supp. 3d 1111, 1126-27 (N.D. Ga. 2020)

(“Plaintiffs were not faced with a binary choice and should have sought court

intervention sooner.”); see also Republican Party of Pa. v. Cortes, 218 F. Supp. 3d

396, 404-05 (E.D. Pa. 2016) (declining to enjoin aspects of Pennsylvania’s poll-

watcher statute in case filed “eighteen days before the election,” observing that

“Plaintiffs unreasonably delayed filing their Complaint and Motion, something

which weighs decidedly against granting the extraordinary relief they seek”).

      By waiting until absentee voting for the January 2021 election is well

underway, Plaintiffs have ensured that “Defendants, Intervenors, and the public at


                                        16
      Case 1:20-cv-05018-ELR Document 30-2 Filed 12/16/20 Page 18 of 20




large would be significantly injured if the Court were to excuse” Plaintiffs’ delay

here. Wood, 2020 WL 6817513, at *7. Voters have already cast absentee ballots,

and election officials are currently reviewing absentee ballot envelopes. Members

of amici organizations have already used drop boxes to drop off their mail ballot for

the January 2021 runoff election. Other voters are planning to deliver their mail

ballots to a drop box but have not yet done so. Under these circumstances, it is no

stretch to conclude that “[b]eyond merely causing confusion, [the] requested relief

could disenfranchise a substantial portion of the electorate and erode the public’s

confidence in the electoral process.” Wood, 2020 WL 6817513, at *8.

      Even assuming arguendo that there were problems with the conduct of the

January 2021 runoff election and that any such conduct gave rise to constitutional

concerns, if Plaintiff had timely asserted these claims, Defendants would have had

the opportunity to address the concern. But having sat on their objections for more

than nine months since the parties entered into the March 2020 settlement

agreement, laches bars Plaintiffs’ claims with respect to the January 2021 election.

                                 CONCLUSION

      For all of these reasons, amici respectfully urge the Court to deny Plaintiffs’

Motion for Temporary Restraining Order and Preliminary Injunction.




                                         17
     Case 1:20-cv-05018-ELR Document 30-2 Filed 12/16/20 Page 19 of 20




Dated:   December 16, 2020               Respectfully submitted,

                                         /s/ Bryan L. Sells
                                         BRYAN L. SELLS
                                         Georgia Bar #635562
                                         The Law Office of Bryan L. Sells, LLC.
                                         P.O. Box 5493
                                         Atlanta, GA 31107-0493
                                         (404) 480-4212 (voice/fax)
                                         bryan@bryansellslaw.com


                                             /s/ Ezra Rosenberg
                                         Kristen Clarke*
                                         kclarke@lawyerscommittee.org
                                         Jon M. Greenbaum*
                                         jgreenbaum@lawyerscommittee.org
                                         Ezra D. Rosenberg*
                                         erosenberg@lawyerscommittee.org
                                         Julie M. Houk*
                                         jhouk@lawyerscommittee.org
                                         John Powers*
                                         jpowers@lawyerscommittee.org
                                         LAWYERS’ COMMITTEE FOR CIVIL
                                         RIGHTS UNDER LAW
                                         1500 K Street NW, Suite 900
                                         Washington, DC 20005
                                         Telephone: (202) 662-8300

                                         * Pro hac vice motion forthcoming

                                         Attorneys for Proposed Amici Georgia
                                         State Conference of the NAACP, et al.




                                    18
      Case 1:20-cv-05018-ELR Document 30-2 Filed 12/16/20 Page 20 of 20




                          CERTIFICATE OF SERVICE

      I hereby certify that on December 16, 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will send a

notice of electronic filing to all counsel of record.

Dated: December 16, 2020.


                                         /s/ Bryan L. Sells
                                         BRYAN L. SELLS
                                         Georgia Bar #635562
                                         The Law Office of Bryan L. Sells, LLC.
                                         P.O. Box 5493
                                         Atlanta, GA 31107-0493
                                         (404) 480-4212 (voice/fax)
                                         bryan@bryansellslaw.com




                                           19
